DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos (US 2014/0162566) in view of Yamamoto (US 2005/0257237).
As to claim 1, Desclos discloses a method for configuring a multi-mode antenna system (see at least figure 8), the method comprising: obtaining, by a controller 512 (see figure 5) of the multi-mode antenna system (see paragraphs [0024], [0025] which discloses “multi-mode operations”), channel selection data indicating the multi-mode antenna system is tuned to a first channel of a plurality of channels (see paragraph [0033] disclosing “a pilot signal” which reads on “a first channel” as claimed); configuring, by the controller 512, the multi-mode antenna system in at least one operating mode of a plurality of operating modes (see paragraph [0045]; figure 8, block 804), each operating mode of the plurality of operating modes having a distinct radiation pattern (see paragraph [0024]); obtaining, by the controller 512, data indicative of a channel quality indicator for the at least one operating mode (see paragraph [0045]; figure 8, blocks 804, 808); determining, by the controller 512, a selected operating mode for the multi-mode antenna system for the first channel of the plurality of channels based, at least in part, on the data indicative of the channel quality indicator (see paragraph [0045]; figure 8, block 820); and configuring, by the controller, the multi-mode antenna system in the selected operating mode when the multi-mode antenna system is tuned to the first channel (see paragraph [0045]; figure 8, block 820).
Desclos fails to disclose generating, by the controller 512, configuration data linking a mode counter variable value of the selected operating mode with a channel counter variable value of the first channel of the plurality of channels; storing, by the controller 512, the configuration data linking a mode counter variable value of the selected operating mode with a channel counter variable value of the first 
As to claim 2, Desclos discloses that the data indicative of the channel quality indicator comprises at least one of a signal to noise ratio (SNR), a signal-to-interference-plus-noise ratio (SINR), a magnitude error ratio (MER), an error vector magnitude (EVM), a bit error rate (BER), a block error rate (BLER), and a packet error rate (PER).  See paragraphs [0005], and [0023].
As to claim 3, Desclos discloses that the data indicative of a channel quality indicator is obtained for each operating mode of the plurality of operating modes (see figure 8, block 808); and the selected operating mode is determined based, at least in part, on the data indicative of the channel quality indicator and obtained for each operating mode of the plurality of operating modes (see paragraph [0045]; figure 8, block 820).

As to claim 8, Desclos discloses when the channel quality indicator for the first operating mode is below a threshold value (see paragraph [0045] which discloses “a threshold”), configuring the multi-mode antenna system in at least one operating mode comprises reconfiguring, by the controller, the multi-mode antenna system in at least a second operating mode of the plurality of operating modes (see paragraph [0045]).
As to claim 9, Desclos discloses when the channel quality indicator for the first operating mode is above a threshold value (see paragraphs [0035], [0041], and [0045]), configuring, by the controller, the multi-mode antenna system in the selected operating mode comprises configuring, by the controller, the multi-mode antenna system in the first operating mode (see paragraphs [0035], [0041], and [0045]).
As to claim 10, Desclos discloses that subsequent to configuring the multi-mode antenna system in the first operating mode, the method further comprises: determining, by the controller, whether the channel quality indicator for the first operating mode is still above the threshold value (see paragraphs [0035], and [0045]).
 As to claim 11, Desclos discloses that when the channel quality indicator for the first operating mode is no longer above the threshold value (see paragraph [0045]), the method further comprises: configuring, by the controller 512, the multi-mode antenna system in at least one operating mode of the plurality of operating modes (see figure 8, block 820; paragraph [0045]); obtaining, by the controller .
Claims 4-6, 12-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos in view of Yamamoto as applied to claim 1 above, and further in view of Asjadi (US 8,854,477).
As to claim 4, Desclos fails to disclose subsequent to configuring the multi-mode antenna system in the selected operating mode, the method further comprises: determining, by the controller 512, whether the multi-mode antenna system is still tuned to the first channel.  Asjadi discloses subsequent to configuring a multi-mode antenna system in a selected operating mode (see figure 7, blocks s3250 to s3280; column 6 lines 41-45; it is noted that each antenna direction as taught by Asjadi reads on an operating mode as claimed), determining, by a controller, whether the multi-mode antenna system is still tuned to a first channel (see figure 7, block s3290; column 6 lines 65-66).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Asjadi to Desclos, in order to determine channel quality indicator for each channel (as suggested by Asjadi).
As to claim 5, as the teaching of determining channel quality indicator for each channel taught by Asjadi is provide to Desclos, the combination of Desclos and Asjadi would apparently read on the claimed limitations “when the controller determines the multi-mode antenna system is no longer tuned to the first channel (see Asjadi, figure 7, blocks s3290 and s3210), the method further comprises: configuring, by the controller, the multi-mode antenna system in at least one operating mode of the 
	As to claim 6, as the teaching of determining channel quality indicator for each channel taught by Asjadi is provide to Desclos, the combination of Desclos and Asjadi would apparently read on the claimed limitations “the selected operating mode for the multi-mode antenna system for the second channel is different than the selected operating mode for the multi-mode antenna system for the first channel” (see Asjadi, figure 7, blocks s3220-s3280 which disclose that the channel quality indicator for each channel may not be the same).
	As to claim 12, it is rejected for similar reasons regarding claim 5 as set forth above.
As to claim 13, the combination of Desclos and Asjadi discloses updating, by the controller 512, the configuration data for the multi-mode antenna system (see Desclos, paragraph [0040]; Asjadi, column 6 lines 41-45; column 10 lines 12-16).
	As to claim 14, the combination of Desclos and Asjadi discloses updating the configuration data precedes obtaining channel selection data indicating the multi-mode antenna system is tuned to a first channel of the plurality of channels (see Asjadi, figure 7 which shows updating antenna configuration data at block s3280 before tuning to a first channel at block s3210).
As to claim 15, the combination of Desclos and Asjadi discloses updating the configuration data occurs while the multi-mode antenna system is tuned to the first channel of the plurality of channels 
As to claim 19, it is rejected for similar reasons regarding claims 5, and 12 as set forth above.  In addition, Desclos discloses a plurality of antenna elements (see paragraph [0024]); but fails to disclose each antenna element associated with an independent feed element and at least two receivers.  The examiner, however, takes Official Notice that associating each antenna element with an independent feed element and employing at least two receivers are known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Desclos as claimed, in order to further reduce multipath fading in the communication device.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos in view of Yamamoto, and Asjadi (US 8,854,477) as applied to claim 12, and further in view of Chang (US 2015/0280773).
As to claim 16, the combination of Desclos, Yamamoto, and Asjadi fails to disclose that the configuration data comprises at least a first set of configuration data and a second set of configuration data, the first set of configuration data corresponding to a first portion of a day, the second set of configuration data corresponding to a second portion of the day.  Chang discloses that a configuration data comprises at least a first set of configuration data and a second set of configuration data, the first set of configuration data corresponding to a first portion of a day, the second set of configuration data corresponding to a second portion of the day (see paragraph [0023]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Chang to the combination of Desclos, Yamamoto, and Asjadi, in order to achieve usage optimization of the multi-mode antenna system.
As to claim 17, as the combination of Desclos, Yamamoto, and Asjadi is modified with Change for the reasons as set forth in claim 16 above, the combination of Desclos, Yamamoto, Asjadi, and 
As to claim 18, as the combination of Desclos, Yamamoto, Asjadi, and Change discloses updating, by the controller 512, the first set of configuration data and the second set of configuration data (see Desclos, paragraph [0040]; Asjadi, column 6 lines 41-45; column 10 lines 12-16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onomatsu (US 2006/0139499) discloses generating, by a controller, configuration data linking a mode counter variable value of a selected operating mode with a channel counter variable value of a first channel of the plurality of channels (see at least figures 4-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646